
	

113 S632 IS: To amend the Food, Conservation, and Energy Act of 2008 to repeal a duplicative program relating to inspection and grading of catfish.
U.S. Senate
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 632
		IN THE SENATE OF THE UNITED STATES
		
			March 21, 2013
			Mr. McCain (for himself,
			 Mrs. Shaheen, Mr. Coburn, Mr.
			 Nelson, Ms. Ayotte,
			 Mr. Kirk, Mrs.
			 Murray, Mr. Warner,
			 Ms. Cantwell, Mr. Crapo, and Mr.
			 Risch) introduced the following bill; which was read twice and
			 referred to the Committee on Agriculture,
			 Nutrition, and Forestry
		
		A BILL
		To amend the Food, Conservation, and Energy Act of 2008
		  to repeal a duplicative program relating to inspection and grading of
		  catfish.
	
	
		1.Repeal of duplicative
			 program
			(a)In
			 generalEffective on the date
			 of enactment of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8701
			 et seq.), section 11016 of that Act (Public Law 110–246; 122 Stat. 2130) and
			 the amendments made by that section are repealed.
			(b)ApplicationThe
			 Agricultural Marketing Act of 1946 (7 U.S.C. 1621 et seq.) and the Federal Meat
			 Inspection Act (21 U.S.C. 601 et seq.) shall be applied and administered as if
			 section 11016 of the Food, Conservation, and Energy Act of 2008 (Public Law
			 110–246; 122 Stat. 2130) and the amendments made by that section had not been
			 enacted.
			
